    Case 3:19-mj-05016-TJB Document 3 Filed 01/25/19 Page 1 of 1 PageID: 7



 A0 458 (Rev. NJ 03/14) Notice of Appearance Criminal
                                            -




                            UNITED STATES DISTRICT COURT
                                                        for the
                                            DISTRICT Of NEW JERSEY


UNITED STATES Of AMERICA,
                                                                      NOTICE OF APPEARANCE IN A
                                                                           CRIMINAL CASE
                     V.


                                                                            Case No.      19-50 16 (TJB)
             SEBASTIEN AHAR
                  Defendant.


To the Clerk of this Court and all parties of record:

Enter my appearance as counsel in this case for:                               SEBASTIEN ATTAR
                                                                  Name of Defendant

I hereby certify under penalty of perjury that I am a member in good standing of the bar of the
following Court(s), as of the indicated year of admission, and that I am not the subject of
suspension or disbarment from any Court.
                  %


                     )         (r.
Cours)      3         C ‘ IL G 1:                       L
                                                                  Year(s) of drnission
                    1/25/2019
Date                                                              Signatur o      orney

                                                                  David Jay Glassman
                                                                  Print Name
          RECEIVED
                                                                  Address
                  JAN 252079
            AT8:30-_                    M
                                                                  ,if/TtJ ,U                  -s
                 WILLIAM T. WALSH                                 City, State, Zip Code
                      CLERK

                                                                  Email Address
                                                                               -S%&,.
                                                                  Phone Number


                                                              Fax Number
